Russell, J.
1. It is not error for the court to charge the jury that, “when a witness has been attacked for the purpose of impeachment, you are to determine, under certain rules of law governing such . cases, whether the witness has been impeached, and what credit you will give to the witness.” This instruction does not tend to intimate that an unsuccessful effort has been made to impeach, nor does it authorize the jury to exclude from their consideration the necessity for corroboration in connection with the testimony of the witness sought to be impeached.
2. The effort to impeach does not always result in impeachment. A witness whom it is sought to impeach may be believed by the jury; and 1 the credibility of testimony is so peculiarly a jury question that this .court can not set aside a verdict merely because it rests upon the testimony of such a witness.
3. No material error of law appears. Judgment affirmed.